Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered August 22, 2013. The judgment convicted defendant, upon her plea of guilty, of criminal sale of a controlled substance in the fifth degree, attempted criminal possession of a weapon in the second degree, criminal sale of a firearm in the third degree and attempted robbery in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Present — Whalen, P.J., Smith, Peradot-to, DeJoseph and Curran, JJ.